Exhibit 10.3 STOCK PLEDGE AGREEMENT THIS STOCK PLEDGE AGREEMENT (“Agreement” or “Pledge”) is made and entered into this22nd day of December, 2009, by and between EMBASSY BANCORP, INC., a Pennsylvania corporation with a principle place of business at 100 Gateway Drive, Suite 100, Bethlehem, PA 18017-9417 (the “Pledgor”); and UNIVEST NATIONAL BANK AND TRUST CO., a national banking institution with its principle place of business at 14 North Main Street, Univest Plaza, Souderton, PA18964 (“Pledgee”). Background: A.
